Citation Nr: 0418506	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  97-17 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for peripheral neuropathy 
of the extremities, Guillain-Barre syndrome, spot on the 
lungs, benign prostatic hypertrophy, vision problems, and 
hematuria, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
weakness in the arms and legs, spot on the lungs, benign 
prostatic hypertrophy, vision problems, and hematuria, as a 
result of exposure to herbicides.

In an October 1998 decision, the Board denied the claims for 
service connection.  The veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2000, the Court issued a memorandum 
decision in which it affirmed the Board decision.  However, 
subsequent to the Court's judgment, the Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) was enacted.  In January 2001, as a 
result of such enactment, the Court withdrew its October 
2000, memorandum decision and issued an order, wherein it 
vacated the Board decision and remanded it for readjudication 
under the VCAA.  

When the case came back to the Board, it remanded the issues 
in August 2001 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
peripheral neuropathy, Guillain-Barre syndrome, and hematuria 
and service, to include exposure to herbicides, is not of 
record.

2.  Chronic peripheral neuropathy is not a presumptive 
disease related to Agent Orange exposure

3.  Competent evidence of current disabilities involving the 
lungs, prostate, and eyes is not of record.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the extremities, Guillain-Barre 
syndrome, and hematuria were not incurred in or aggravated by 
service and peripheral neuropathy may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  Spot on the lungs, benign prostatic hypertrophy, vision 
problems, and hematuria were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection by means of the August 2001 
Board decision and the September 2001 and September 2003 
letters and by means of the discussions in the January 2003, 
March 2003, and February 2004 supplemental statements of the 
case.  

In the August 2001 Board decision, wherein it remanded the 
veteran's claims for additional development and adjudicative 
action, it noted that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  The Board listed the diseases associated 
with exposure to herbicides and stated that acute and 
subacute peripheral neuropathy needed to become manifest to a 
degree of 10 percent at or within a year after the date of 
last exposure to an herbicide agent in order for such disease 
to be presumed to have been incurred as a result of exposure 
to herbicides. 38 C.F.R. § 3.307(a)(6)(ii).  The Board then 
noted that the Secretary of VA had determined that there is 
no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted.  
Lastly, the Board noted that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis and not just solely due to 
exposure to herbicides.

In the September 2001 and September 2003 letters, the RO 
informed the veteran that the evidence necessary to 
substantiate his claims for service connection would be 
evidence of a disease or injury that began or was aggravated 
during service, a current physical or mental disability, and 
evidence of a relationship between the current disability and 
the disease or injury in service.

In the January 2003 supplemental statement of the case, the 
RO noted that examinations conducted in 2002 did not show 
disabilities related to the lungs, vision, or prostatic 
hypertrophy.  Additionally, it noted that the veteran had 
been diagnosed with Guillain-Barre Syndrome, which had not 
been attributed to service.  It added that microscopic 
hematuria had been found but that a medical professional had 
noted it is often seen in patients who have Guillain-Barre 
syndrome, which would not establish a relationship to 
service.  

In the March 2003 supplemental statement of the case, the RO 
provided the veteran with the list of diseases associated 
with exposure to herbicides, which included "acute and 
subacute peripheral neuropathy."  The RO added that if the 
veteran was claiming peripheral neuropathy that it would need 
evidence that showed treatment or a diagnosis within one year 
after leaving the Republic of Vietnam.

In the February 2004 supplemental statement of the case, the 
RO addressed each issue separately and why service connection 
was not warranted for that particular disability.  Thus, the 
veteran was informed that the evidence necessary to 
substantiate his claims for service connection would be 
evidence of current disabilities and competent evidence that 
the current disabilities were related to service.  Based on 
the above, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the September 2001 letter, the RO stated that 
it must make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records or records from other federal agencies.  
It told the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that all requested records were received by VA.  In 
the September 2003 letter, the RO stated that VA was 
responsible for obtaining any VA medical records and that on 
his behalf, VA would make reasonable efforts to obtain any 
evidence wherein the veteran provided the necessary release 
for VA to get those records on his behalf.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records.  The veteran has submitted private medical 
records and the Board has obtained private medical records 
identified by the veteran.  The RO also obtained VA treatment 
records from the facilities in Biloxi, Mississippi, and the 
outpatient clinic in Panama City, Florida.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating the claims and, in fact, in March 
2004, the veteran stated he had no further evidence to 
submit.  Finally, in accordance with the duty to assist, the 
RO had the veteran undergo examinations in connection with 
his claims.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in 1996.  Only after the rating action 
was promulgated did the AOJ, in the September 2001 letter, 
provide notice to the claimant.  Because the VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, 4 Vet. App. 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2001 
was not given prior to the AOJ adjudication currently on 
appeal, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Since the issuance of the September 2001 letter, 
the veteran has been provided with numerous occasions to 
submit additional evidence to support his claim.  There have 
been three supplemental statements of the case (March 2003, 
May 2003, and February 2004), wherein the veteran was 
provided with 60 days to submit additional evidence and 
argument.  In March 2004, the veteran stated he did not have 
any additional evidence to submit.  The Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the September 2001 and the September 
2003 letters that were provided to the veteran did not 
contain the exact wording of the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
Specifically, in the September 2001 letter, the RO asked the 
veteran to submit any evidence that would support his claim.  
In the September 2003 letter, the RO stated that the veteran 
should submit any evidence that established evidence of a 
chronic disability in service or evidence of continued 
treatment for symptoms since service.  Thus, the Board finds 
that in this case, each of the four content requirements of a 
VCAA notice has been fully satisfied, and that any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  38 C.F.R. § 20.1102.  
Regardless, in a very recent Office of General Counsel 
opinion, the General Counsel determined that the Court's 
holding that the statute and the regulation required VA to 
include the fourth element was obiter dictum and was not 
binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The General Counsel noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran's service included service in the Republic of 
Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2003).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

The regulation clarifies what the definition of acute and 
subacute peripheral neuropathy is, which is as follows: 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peripheral neuropathy of the 
extremities, Guillain-Barre syndrome, spot on the lungs, 
benign prostatic hypertrophy, vision problems, and hematuria.  
The Board notes an April 1970 separation examination noted 
complaints of cramps in the legs; however, no diagnosis with 
respect to such complaint was entered.  Otherwise, the 
service medical records revealed no treatment or diagnoses 
relating to the disabilities and conditions at issue.

As to the claim for service connection for peripheral 
neuropathy of the extremities, the Board notes that for 
peripheral neuropathy to be associated with Agent Orange, it 
must have been manifested within weeks or months after 
exposure.  The record does not show the veteran's specific 
dates that he served in Vietnam; however, even conceding that 
he left Vietnam in April 1970, at the latest, the first 
objective evidence of findings or a diagnosis of peripheral 
neuropathy is 26 years later.  Thus, although peripheral 
neuropathy is one of the enumerated diseases listed in 
38 C.F.R. § 3.309(e), the manifestations of the veteran's 
diagnosis of peripheral neuropathy are not those which are 
contemplated by the regulation.  Therefore, based upon 
service incurrence as a result of exposure to herbicides, 
there is insufficient evidence to support such a finding.  

The veteran has submitted a private medical record, wherein 
the physician acknowledged that the veteran had been exposed 
to Agent Orange during service and added, "[I]t is well 
documented that agent orange can be the cause of peripheral 
neuropathy."  The Board does not find that such statement 
made by the private physician provides a nexus to the 
veteran's service.  All his statement indicates is that there 
is a relationship between peripheral neuropathy and Agent 
Orange, which is conceded by the VA regulations.  The 
physician did not state that the veteran's peripheral 
neuropathy was the result of Agent Orange or was otherwise 
due to service.  A statement that Agent Orange "can" be the 
cause of peripheral neuropathy does not provide a nexus to 
service.  Accordingly, the veteran has not submitted 
sufficiently particularized evidence of a nexus between the 
post service diagnosis of peripheral neuropathy and service, 
to include Agent Orange exposure.

The veteran has been diagnosed with Guillain-Barre syndrome, 
and such diagnosis has also not been attributed to service or 
to exposure to herbicides.  In fact, there is evidence to the 
contrary.  In a September 2002 VA examination report, the 
examiner stated that he had reviewed the data that had been 
collected on Agent Orange studies and there was no evidence 
that he knew of that connected Agent Orange with an 
autoimmune disorder of the central nervous system, such as 
the one the veteran had now.  He added, "Furthermore[,] the 
best opinions are that whatever precipitates the autoimmune 
disorder of this type of neurological disorder occurs 
something like six weeks to eight weeks prior to the onset of 
symptoms, and he tells me that his symptoms were in 1996 . . 
. ."  Thus, this is evidence against the veteran's claim 
that Guillain-Barre syndrome is related to service, to 
include Agent Orange exposure, as the examiner noted that 
such a disorder would have manifested only weeks after the 
exposure, as opposed to years before the actually documented 
1996 symptoms.  This in no way establishes a nexus to the 
veteran's service.

This leads into a discussion on the veteran's claim for 
service connection for hematuria.  The veteran was diagnosed 
with microscopic hematuria in the September 2002 examination 
report.  The examiner noted that the veteran had received 
diagnoses of microscopic hematuria previously and had been 
evaluated for possible causes of the hematuria, which turned 
out to be negative.  He added that the most common cause of 
microscopic hematuria was IgA nephropathy, which was often 
seen in patients who have Guillain-Barre syndrome and chronic 
inflammatory demyelinating polyradiculopathy.  Thus, it would 
appear that the veteran's hematuria is a result of the 
diagnosis of Guillain-Barre syndrome.  As stated above, a 
medical professional has determined that Guillain-Barre 
syndrome is not shown to be the result of Agent Orange 
exposure.  Therefore, it can be inferred that the hematuria 
is not related to the veteran's service, to include Agent 
Orange exposure, or to a disease process having inservice 
origin.  The first showing of hematuria is in 1996, which is 
26 years following the veteran's discharge from service.  No 
medical professional has attributed the veteran's hematuria 
to service, to include Agent Orange exposure.

As to the claims for service connection for spot on the 
lungs, prostatic hypertrophy, and vision problems, the Board 
finds that the veteran has not brought forth competent 
evidence that he has current disabilities related to these 
claims.  For example, in the December 2002 respiratory 
examination report, the examiner stated that an old chest x-
ray had shown some interstitial changes at the base and that 
the radiologist had interpreted the findings as normal and 
that the veteran was asymptomatic.  The veteran denied any 
history of respiratory disease or taking any medication for 
his breathing.  Physical examination revealed that the lungs 
were clear to auscultation and percussion.  The examiner was 
unable to find any abnormality.  

In the September 2002 VA genitourinary system examination 
report, the examiner stated he was unable to examine the 
veteran's prostate because the veteran was so tense.  No 
diagnosis of prostatic hypertrophy was entered.  
Additionally, the VA treatment records and the private 
medical records do not show such a diagnosis.  

Finally, in the October 2002 VA visual examination, the 
examiner stated that the veteran had no visual field deficit 
and that the veteran's ocular health was within normal limits 
in both eyes.  He added that there was no evidence of eye 
disease for both eyes.  

Therefore, without competent evidence of current disabilities 
of a lung disorder due to a spot on lungs, prostatic 
hypertrophy, or visual problems, the claims must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  This applies whether the veteran is 
attributing the disabilities to service or to Agent Orange 
exposure.  When there is no current disability, service 
connection cannot be granted.


Although the veteran has asserted he believes that he has 
current disabilities and that those disabilities for which he 
has diagnoses are related to service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render a valid opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that it sympathizes with the veteran's 
frustration that he cannot arrive at a satisfactory 
determination of the cause of his peripheral neuropathy, 
Guillain-Barre syndrome, and other disabilities and symptoms.  
However, the evidence of record does not establish that any 
of these disabilities and symptoms are attributable to 
service, to include inservice Agent Orange exposure.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for peripheral neuropathy of the 
extremities, Guillain-Barre syndrome, spot on the lungs, 
benign prostatic hypertrophy, vision problems, and hematuria, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for peripheral neuropathy of the 
extremities, spot on the lungs, benign prostatic hypertrophy, 
vision problems, and hematuria, to include as being a result 
of exposure to herbicides, is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



